PER CURIAM.
Motion to dismiss and to strike was directed to the amended complaint in this equity suit. It is from the order denying the motion that this interlocutory appeal has ensued. A phase of the complaint for relief is predicated upon a writing dated August 28, 1954, addressed “To Whom It May Concern” and signed by W. W. Harsh-man, L. E. Keck, and F. M. Schumacher. We do not think that we should on this interlocutory appeal determine whether the writing so identified constitutes a contract. However, we are of the view that the allegations of the amended complaint contain equity sufficient to withstand the motion attacking it.
Affirmed.
KANNER, Acting C. J., and SMITH and WHITE, JJ., concur.